Order reversed in so far as it affirms Special Term order sustaining demurrer to counterclaim designated No. 7, and in so far as it reverses Special Term order and sustains demurrer to defense designated No. 3 in second amended answer, and otherwise affirmed, without costs to either party, and with leave to plaintiff to plead over within twenty days where demurrer is overruled. Questions all answered in the affirmative except the sixth, which is not answered; no opinion.
Concur: HOGAN, POUND, CRANE and ANDREWS, JJ. HISCOCK, Ch. J., and McLAUGHLIN, J., concur except as to defense designated No. 3, as to which they dissent; CARDOZO, J., concurs except as to counterclaim designated No. 7, as to which he dissents.